Opinion of the Court
Per Curiam:
Among other offenses, the accused was convicted of one alleging that “being the driver of a vehicle at the time of an accident” he did “wrongfully and unlawfully leave the scene of the accident without making his identity known.” The allegations are the same, except for use of the word “accident” for “collision,” as those before us in United States v Fleig, 16 USCMA 444, 37 CMR 64. We held in Fleig that an essential element of a charge of hit- and-run, the offense intended by the specification, is that “the accused’s vehicle be involved in the collision from the scene of which he fled.” Id., at page 445. We further held that the quoted allegations did not fairly imply that the accused’s vehicle was involved in the accident, and, therefore, affirmed the decision of the board of review which held the specification insufficient as a matter of law. Accordingly, the findings of guilty of Charge III, specification 2, are set aside and the charge is ordered dismissed.
The record of trial is returned to the Judge Advocate General of the Navy for submission to the Court of Military Review for redetermination of the sentence on the basis of the remaining findings of guilty.